On- Petition foe Reheaeing.
Ewbank, C. J.
4. Section 9839 Burns 1914 (§6134 R. S. 1881) is part of “An act to provide for the government and discipline of the State Prison” .(Acts 1857, Ch. 56, p. 103), and a reference therein to when the term of imprisonment of “every convict” shall commence is not open to the construction that it controls the date when one sentenced by a justice of the peace or mayor of a city to confinement in the county jail for a misdemeanor, whose term of actual imprisonment has never commenced at all, will become immune to the infliction of the sentence pronounced upon him because of the lapse of time while he remains out of jail.
Referring to certain decisions to the effect that a sentence which is not legally stayed by an attempt to suspend it begins its operation when it is pronounced, and ends when the time of imprisonment therein mentioned has expired, although no imprisonment be suffered, the Supreme Court of South Carolina said: “The reasoning of the cases first cited we think sophistical, because it rests upon the false assumption that a sentence necessarily begins to run and to be satisfied the moment it is pronounced. The execution of a sentence may be postponed by appeal, by escape and by other causes, but the time of delay in the execution is not counted as a part of the time of imprisonment fixed by the sentence. No more can the delay due to the release of the convict under a void order of the Court attempting to suspend the sentence be so counted. The sentence is satisfied, not by the lapse of time after it is pronounced, but by *554the actual suffering of the imprisonment imposed by it.” State v. Abbott (1910), 87 S. C. 466, 70 S. E. 6, 33 L. R. A. (N. S.) 112, Ann. Cas. 1912B 1189. Arguments as to what the law ought to be, based upon alleged abuses which may be practiced under the existing law, should be addressed to those having power to make new laws. The courts can only enforce the laws as made by the constituted authorities. But see Acts 1921 p. 411, §2.
The petition for a rehearing is overruled.